(Rev. 06/18) Judgmcnt in a Criminal Case

UNITED STATES DlsTRICT COURT
SOUTHERN DISTRlCT OF GEORG[A
SAVANNAH Dl\/ISION
) JUDGMENT IN A CRIMINAL CASE

GAS 2455
DC Custody rl`SR

UNITED STATES OF AMERICA

V.

Ron Bernard Allen
aka “Ron Low
aka “Low”

 

Case Number: 4: l 7CR00208-7

 

USM Number: 17932-021

Joshua Sabert Lowther and Murdoch Walker
Defendant’s Attorney '

\./\-_/\/\./\-»/\-/\»/`*-»/`_*'\_/\_/\_/

THE DEFENDANT:

pleaded guilty to a lesser included offense of Count l
|:l pleaded nolo contendere to Count(s) _ which was accepted by the court.
ij was found guilty on Count(s) after a plea of not guilty

The defendant is adjudicated guilty of this offense:
Ol`fense Ended Count

Title & Section Nature of Ol`fense
21 U.S.C. § 846, Conspiracy to possess with intent to distribute 50 kilograms or August 2, 2017

21 U.S.C. § 84l(b)(l)(C)
The defendant is sentenced as provided in pages 2 through

Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on Count(s)
is dismissed as to this defendant on the motion of the United States.

more of marihuana

7 of thisjudgment. The sentence is imposed pursuant to the

Count 22 ofthe lndictment
lt is ordered that the defendant must notify the United Slates Attorney for this district within 30 days of any change of name,

residence, or mailing address until all fines, restitution, costs, and special assessments imposed by thisjuclgment are fully paid. lf ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances

October 15, 2018

Date of Imposition o|`.ludgmenl

A»’m~%

Signaturc of Judge

 

William T. Moore, Jr.
.ludge, U.S. District Court

Name and Titlc of .ludgc

der/4 101 8

 

SU. DlST. OF GA_

Date

U
at
CLER

GAS 245B (Rev. 06/18) Judgment in a Crimina| Case Judgment - Page 2 of 7
DC Custody TSR

 

DEFENDANT: Ron Bemard Al|en
CASE NUMBER: 4:|7CR00208-7

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 84 months. This tenn shall be served consecutively to any term of imprisonment imposed upon the
revocation of the term of supervised release the defendant is currenth serving in United States District Court.

Southem District of Georgia, Docket Number 41 13-CR-00007-I3.

>I< The Court makes the following recommendations to the Bureau of Prisons:
lt is recommended that the defendant be given credit toward this federal sentence for all time served in
custody since May 16, 2017, that is not credited toward another sentence. Further, it is recommended that the
defendant be evaluated by Bureau of Prisons officials to establish his participation in an appropriate program
of substance abuse treatment and counseling during his term of incarceration lt is recommended that the
defendant be designated to the Federal Bureau of Prisons facility in Jesup, Georgia.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:l at l:| a.m. l:l p.m. on _

 

l:l as notified by the United States Marshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l before 2 p.m. on A_ r_ Wm iii 4_ _¢___m _

|:l as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on to ~_
at F*_ 7 _, ii 4 j W_u "__T_ , with a certified copy of thisjudgment.
d‘ uNITED sTA'rEs MARSHAL
By

 

 

j""1515'1>'0?/' UNlrED sTArEs MARSHAL

GAS 2453 (Rev. 06/ l 8) Judgmem in a Crimina| Case Judgment - Page 3 of 7
DC Custody TSR

 

DEFENDANT: v Ron Bemard Allen
CASE NUMBER: 411 7CR00208-7

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 3 years.

MANDATORY CONDITIONS
l. You must not commit another federal, state, or local crime.
2. you must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to l drug test within 15 days of release

from imprisonment and at least 2 periodic drug tests thereaiter, as determined by the court.

|:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of nature substance
abUSC. (Check, if applicable.)

4. You must cooperate in the collection of DNA as directed by the probation officer. (Check. ifapplrcable.)

[l You must comply with the requirements of the Sex Offender Registration and Notiflcation Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
works, is a student, or was convicted of a qualifying offense. (Check, tfapplicable,)

l:l You must participate in an approved program for domestic violence. (Check, ifapplicable.)

m You must make restitution in accordance with 18 §§ U.S.C. 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (Check, y'applicable.)
You must pay the assessment imposed in accordance with 18 § U.S.C. 3013.

9<>.\1.¢~

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

GAS 2458 (Rev. 06/18) Judgment in a Criminal Case Judgment - Page 4 of 7

 

DC Custody TSR
DEFENDAN'I`: Ron Bemard A|len
CASE NUMBER: 4: l7CR00208-7

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
the probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakus or
tasers). .

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting permission from the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified that person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature Date

 

GAS 2453 (Rev. 06/18) .ludgment in a Criminal Case Judgment - Page 5 of 7
DC Custody TSR

 

DEFENDANT: Ron Bernard Allen
CASE NUMBER: 4117CR00208-7

SPECIAL CONDITIONS OF SUPERVISION

l. You must submit to substance abuse testing to determine if you have used a prohibited substance You must not attempt
to obstruct or tamper with the testing methods.

2. You must submit your person, property, house, residence, office, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(l)), other electronic communications or data storage devices or media, to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
occupants that the premises may be subject to searches pursuant to this condition. The probation officer may conduct a
search under this condition only when reasonable suspicion exists that you have violated a condition of supervision and that
the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
reasonable manner.

GAS 245B (Rev. 06/18) Judgment in a Criminal Case Judgment - Page 6 of 7
DC Custody TSR

 

DEFENDANT: Ron Bemard Allen
CASE NUMBER: 4:17CR00208-7

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments
Assessment JVTA Assessment * Fine Restitution

TOTALS $ l 00

U The determination of restitution is deferred until . An Amended Judgmenl in a Criminal Case (AO 245C)
will be entered after such determination

l:\ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 7 $

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of
payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:l the interest requirement is waived for the [] fine |:| restitution

l:l the interest requirement for the [] fine |:| restitution is modified as follows:

* Justice for Victims of trafficking Act of 2015, Pub. L. No. l 14-22.
** Findings for the total amount of losses are required under Chapters 109A, llO, llOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before Apri123, 1996.

GAS 2458 (Rev. 06/18) Judgment in a Crimina| Case .ludgment _ Page 7 of 7
DC Custody TSR

 

DEFENDANT: Ron Bemard Allen
CASE NUMBER: 4: l7CR00208-7

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Lump sum payment of $lOO due immediately.

l:] not laterthan ii mm m ,or
|] in accordance jj C, |:l D, [: E, or |:| Fbelow; or

B l:] Payment to begin immediately (may be combined with |:| C, |:l D, or [:] F below); or

C |:| Payment in equal __m_ (e.g., weekly, monthly. quarrerly) installments of $ _ over a period of
i______i _i m (e.g., months oryears), to COmmenCe (e.g., 30 or 60 days) aHer the date Of this judgment; Or
D |:l Payment in equal _m_i_m (e.g.. weekly, monthly, quarrerly) installments of $ m over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E l:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release fi'om
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F l:| Specia| instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ lnmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l

The defendant shall pay the cost of prosecution.

l:l

The defendant shall pay the following court cost(s):

|X The defendant shall forfeit the defendant’s interest in the following property to the United States:
This Court’s Preliminary Order of Forfeiture entered on March 7, 2018, is incorporated into this judgment by specific
reference. The defendant shall forfeit the defendant’s interest in the following property to the United States: §50,995 in United
States currency and four cotton candy machines.

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

